Citation Nr: 0809604	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-06 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for lumbar strain prior to March 10, 2007; and 
entitlement to an evaluation in excess of 40 percent after 
that date.

2.  Whether the veteran filed a timely substantive appeal 
regarding entitlement to an effective date earlier than June 
10, 2004 for the grant of service connection for lumbar 
strain.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1973 to 
February 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from September 2004 and January 2005 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.

In January 2006, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the travel board 
hearing, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  

The issues of entitlement to an initial disability evaluation 
in excess of 10 percent for lumbar strain is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  A January 2005 Decision Review Officer decision granted 
service connection for lumbar strain and assigned a 10 
percent disability rating effective June 10, 2004.

2.  A notice of disagreement (NOD) with the effective date 
assigned was received in February 2005.

3.  A statement of the case (SOC) in the matter was issued 
June 14, 2007; the cover letter advised the veteran that to 
perfect his appeal in the matter he had to submit a 
substantive appeal within 60 days or within the remainder, if 
any, of the one year period following date of notification of 
the rating decision appealed.

4.  The veteran's letter, construed as a substantive appeal, 
was received on September 5, 2007.


CONCLUSION OF LAW

As the veteran did not timely perfect an appeal seeking an 
earlier effective date for the grant of service connection 
for lumbar strain, and the Board has no jurisdiction to 
address the matter. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 
20.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), does not apply in the 
instant case.  At issue in this case is the timeliness of the 
veteran's substantive appeal pertaining to the effective date 
assigned by the January 2005 Decision Review Officer Decision 
for the grant of service connection for lumbar strain.  The 
facts as to the date of receipt of the substantive appeal are 
not in dispute.  The United States Court of Appeals for 
Veterans Claims (Court) has held that the VCAA has no effect 
on an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).

Nonetheless, a December 2007 letter informed him he had not 
complied with the time limits for filing a substantive appeal 
and told him how he could appeal the determination that his 
appeal was untimely. As this appeal requires a strictly legal 
determination, there is no reasonable possibility that 
further notification or assistance to the veteran would aid 
in substantiating his claim; a remand for such development 
is, therefore, not warranted. 38 U.S.C.A. § 5103A.  The 
evidentiary record in the matter of timeliness is complete; 
the critical facts are determined by what was already 
received for the record (and when). 

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A 
Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause. 38 C.F.R. § 20.303.

Questions as to timeliness or adequacy of the Substantive 
Appeal shall be determined by the Board.  The Board may 
dismiss any appeal over which it determines it does not have 
jurisdiction.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.101. 

In the instant case, notification of the Decision Review 
Officer decision that granted service connection for lumbar 
strain, rated 10 percent disabling, effective June 10, 2004, 
was mailed to the veteran's latest address of record on 
February 9, 2005.  The veteran filed a timely (received in 
February 2005) NOD with respect to the effective date 
assigned.  In November 2006, the Board remanded the issue of 
entitlement to an effective date earlier than June 10, 2004 
for the grant of service connection for lumbar strain for 
issuance of an SOC.  An SOC addressing the matter was mailed 
to his most recent address of record on June 14, 2007.  The 
cover letter to the SOC notified the veteran that to perfect 
his appeal in the matter he had to file a Substantive Appeal; 
notified him of what the Substantive Appeal must contain; 
advised him of the time limits (60 days from mailing of the 
SOC cover letter or one year from mailing of the notice of 
the determination appealed) for filing the Substantive 
Appeal; and informed him of the requirements for requesting 
an extension of time to file his Substantive Appeal. 38 
C.F.R. § 19.30. Accordingly, he had until August 14, 2007 (60 
days from the mailing of the SOC) to submit a timely 
response/Substantive Appeal.  He did not request an extension 
of time to file a substantive for good cause.  Instead, he 
submitted a letter, received by VA on September 5, 2007.  The 
return address on envelope indicated a different address than 
the one VA had on record. 

A December 18, 2007 letter from the Board to the veteran 
notified him that his substantive appeal had not been timely 
filed.  The veteran responded in January 2008 that he 
received the SOC and that he responded to the SOC and sent 
his response to the RO but that the RO did not forward that 
response to the Board in a timely manner.

The veteran does not contest that he received the SOC in the 
matter of entitlement to an earlier effective date for the 
grant of service connection for lumbar strain and the 
attached letter advising him of the time limit for filing a 
substantive appeal.  He contends that the RO failed to 
forward the response in a timely manner.  However, the date 
that determines whether a substantive appeal has been timely 
filed is the date of receipt at VA.  The date stamped on the 
veteran's substantive appeal is September 5, 2007 at 6:05 
a.m.  The date the veteran mailed the information to VA is 
indicated on the envelope (August 30, 2007).  Thus, the 
evidence indicates that the veteran mailed the substantive 
appeal 16 days too late.

Hence, the evidence of record shows the veteran did not 
timely submit a Substantive Appeal.  Consequently, there is 
no need to address the matter of adequacy of the substantive 
appeal under 38 C.F.R. § 20.202.  Absent a timely Substantive 
Appeal/VA Form 9 or a timely request for an extension of time 
for submission, the Board is without jurisdiction to 
adjudicate the claim, and the appeal in the matter must be 
dismissed.  38 C.F.R. § 20.101.  The law and regulations are 
controlling.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The veteran did not submit a timely substantive appeal and 
the issue of entitlement to an effective date earlier than 
June 10, 2004 for the grant of service connection for lumbar 
strain is dismissed for lack of jurisdiction.


REMAND

With respect to the issue of entitlement to an increased 
evaluation for lumbar strain, a review of the claims file 
reveals that the veteran has not been properly notified of 
the provisions of the VCAA.  

In the recent decision in Vazquez-Flores v. Peake, No. 05-
0355 (U.S. Vet. App. January 30, 2008), the U.S. Court of 
Appeals for Veteran found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
  
Therefore, it is apparent that the Board must remand this 
case to ensure that the veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the claim has been obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) should be undertaken in 
accordance with the decisions in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), 
Vazquez-Flores v. Peake, -- Vet. App. --, 
No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008), as well as 38 U.S.C.A. 5102, 5103, 
and 5103A, 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

2.  The case should again be reviewed on 
the basis of the additional evidence.  If 
the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


